Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claims amendment filed on 11/13/2020; claims 3, 5, 8, 10, and 13-20 were cancelled; claims 1, 6, 11, and 22 have been amended; and claims 1, 6, and 11 are independent claims.  Claims 1-2, 4, 6-7, 9, 11-12, and 21-24 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 11/13/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: Chen, Walch, and Demmitt fails to disclose  
receiving a screen interface unlocking key input by a user on a touch screen of the terminal and collecting a voice information input by the user at a different location of the terminal when the terminal receives a screen interface wake-up instruction, wherein both the screen interface unlocking key input and the voice information input are used to determine the screen interface unlocking for the terminal;
controlling the terminal to enter the first operating system when two match conditions exist, wherein the two match conditions are the screen interface unlocking 
controlling the terminal to enter the second operating system when both a non-matching condition and a matching condition exist, wherein the matching condition is the screen interface unlocking key matching the preset target screen interface decryption key, and wherein the nonmatching condition is when the voice information does not match the preset target voice information;
prompting the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key and the voice information is not matched with the preset target voice information; and
 	outputting an alarm prompt when a number of failed attempts to unlock the screen reaches a preset number in succession (Applicant Remarks/Arguments, pages 8-10, filed 11/13/2020).
The examiner disagrees with the applicants. The examiner respectfully submits that the combination of Chen, Walch, and Demmitt does disclose the aforementioned limitations as the following:
Chen discloses receiving a screen interface unlocking key input by a user and collecting a voice information input by the user when the terminal receives a screen interface wake-up instruction (Chen: fig. 1, page 3, details of Example 1), wherein both the screen interface unlocking key input and the voice information input are used to determine the screen interface unlocking for the terminal  (Chen: page 3, step 104, step 105, and step 106; wherein voice text and preset voice content are used to determine the screen interface unlocking for the terminal);
(Chen: fig. 1, page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target screen interface decryption key), and match the voiceprint information with the preset voiceprint information (i.e. preset target voice information ). If the voice text and the voice information are matched successfully, proceed to step 105, … Step 105: The mobile unlocks and enters a normal mode (i.e. a secure system, a first operating system; See also page 1, abstract & claim 4); and
controlling the terminal to enter the second operating system when both a non-matching condition and a matching condition exist, wherein the matching condition is the screen interface unlocking key matching the preset target screen interface decryption key, and wherein the nonmatching condition is when the voice information does not match the preset target voice information (Chen: fig. 1, page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target screen interface decryption key), and match the voiceprint information with the preset voiceprint information (i.e. preset target voice information), if the voice text matching is successful and the voiceprint information fails to match, process to step 106; … Step 106: The mobile terminal unlocks and enter a guest mode (i.e. a second operating system); See also claim 4; See also page 1, abstract & claim 4).
(Walch: fig. 15,  A=Touch screen (Fingerprint/finger motion); E=Microphone (voice); par. 0059).
Chen further disclose the voice information is not matched with the preset target voice information as recited above while Demmitt discloses wherein prompting the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment).
 outputting an alarm prompt when a number of failed attempts to unlock the screen reaches a preset number in succession (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment; 0069: If the voice does not match, the user is denied access and an alert is reported by a system embodiment [i.e. a preset number is 1]).
It is clear that the combination of Chen, Walch, and Demmitt as a whole does teach the aforementioned limitations.
c. Applicant argues: Claim 1 and its dependent claims are allowable over Chen, Walch and other cited references (Applicant Remarks/Arguments, page 10, filed 11/13/2020).
The examiner respectfully disagrees with the applicant. The examiner respectfully submits that the dependent claims 2, 4, and 24 are rejected at least based on the 
b. Applicant argues: Claims 6 and 11 have been amended to recite substantially similar limitations as those recited in claim 1. For at least similar reasons as discussed above with respect to claim 1 (Applicant Remarks/Arguments, page 10, filed 11/13/2020).
The examiner respectfully disagrees with the applicant. The Examiner respectfully submits that the independent claims 6 and 11 are similar as those recited in claim 1.   The similar response presented to the arguments recited in claim 1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” CB104202486, 2014-12-10, pages 1-5) in view of Walch (“Walch,” US 2014/0341440, published Nov. 20, 2014), further in view of Demmitt et al. (“Demmitt,” US 2009/0141875, Pub. Date: Jun. 4, 2009).
Regarding claim 1, Chen discloses a method for screen interface unlocking for a terminal, the terminal comprising a first operating system and a second operating system (Chen: fig. 1, page 3, details of Example 1; normal mode (i.e. a first operating system) &  guest mode (i.e. second operating system)), wherein a security level of the first operating system is higher than a security level of the second operating system (Chen: fig. 1, page 3, details of Example 1; normal mode (i.e. a first operating system) &  guest mode (i.e. second operating system)), the method comprising:
receiving a screen interface unlocking key input by a user and collecting a voice information input by the user when the terminal receives a screen interface wake-up instruction (Chen: fig. 1, page 3, details of Example 1), wherein both the screen interface (Chen: page 3, step 104, step 105, and step 106; wherein voice text and preset voice content are used to determine the screen interface unlocking for the terminal);
controlling the terminal to enter the first operating system when two match conditions exist, wherein the two match conditions are the screen interface unlocking key matching a preset target screen interface decryption key and the voice information matching preset target voice information (Chen: fig. 1, page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target screen interface decryption key), and match the voiceprint information with the preset voiceprint information (i.e. preset target voice information ). If the voice text and the voice information are matched successfully, proceed to step 105, … Step 105: The mobile unlocks and enters a normal mode (i.e. a secure system, a first operating system; See also page 1, abstract & claim 4); and
controlling the terminal to enter the second operating system when both a non-matching condition and a matching condition exist, wherein the matching condition is the screen interface unlocking key matching the preset target screen interface decryption key, and wherein the nonmatching condition is when the voice information does not match the preset target voice information (Chen: fig. 1, page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target screen interface decryption key), and match the voiceprint information with the preset voiceprint information (i.e. preset target voice information), if the voice text matching is successful and the voiceprint information fails to match, process to step 106; … Step 106: The mobile terminal unlocks and enter a guest mode (i.e. a second operating system); See also claim 4; See also page 1, abstract & claim 4).
Chen does not explicitly disclose wherein on a touch screen of the terminal and voice input by the user at a different location of the terminal.
However, in an analogous art, Walch discloses wherein on a touch screen of the terminal and voice input by the user at a different location of the terminal (Walch: fig. 15, A=Touch screen (Fingerprint/finger motion); E=Microphone (voice); par. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Walch with the method and system of Chen, wherein on a touch screen of the terminal and collecting voice information input by the user at a different location of the terminal to provide users with means for the device improves facial recognition by combining data from smartphone-based sensors that incorporates off-the-shelf facial recognition technology and improves recognition results leading to better determination of identity in an efficient manner.  The device allows the identity caddy to be act as a personal Key FOB that is designed to eliminate passwords without burdening the user (Walch:  pars. 0002, 0036).
Chen further discloses the voice information is not matched with the preset target voice information as recited above but does not explicitly disclose prompting the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key; and outputting an alarm prompt when a number of failed attempts to unlock the screen reaches a preset number in succession.
However, in an analogous art, Demmitt discloses wherein prompting the user that unlocking fails when the screen interface unlocking key is not matched with the preset (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment).
outputting an alarm prompt when a number of failed attempts to unlock the screen reaches a preset number in succession (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment; 0069: If the voice does not match, the user is denied access and an alert is reported by a system embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Demmitt with the method and system of Chen and Walch, wherein prompting the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key and the voice information is not matched with the preset target voice information and the voice information is not matched with the preset target voice information; and outputting an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession to provide users with means for the system facilitates sign ups of new users such that the users are allowed to enroll via handset device without the necessity of a computer, where data collection, interaction and notifications are done via the devices, thus completing the registration process without moving to complex device (Demmitt: abstract; pars. 0109; 0111). 
Regarding claim 11, Chen discloses a terminal, comprising:
 a bus configured to connect an input device, an output device, a memory and a processor (Chen:  fig. 2, pages 3-4),
(Chen: fig. 1, page 3, details of Example 1),
wherein both the screen interface unlocking key input and the voice information input are used to determine screen interface unlocking for the terminal (Chen: page3, step 104, step 105, and step 106; wherein voice text and preset voice content  are used to determine the screen interface unlocking for the terminal),
 the memory includes program codes executable by the processor to (Chen:  fig. 2, page 3-4):
based on both a determination that the screen interface unlocking key matches a preset target screen interface decryption key and a determination that the voice information matches preset target voice information, control the terminal to enter a first operating system (Chen: fig. 1; page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target keyword), and match the voiceprint information with the preset voiceprint information (i.e. a preset target voice information). If the voice text and the voice information are matched successfully, proceed to step 105, … Step 105: The mobile unlocks and enters a normal mode (i.e. a secure system, a first operating system; See also page 1, abstract & claim 4); and
based on both the determination that the screen interface unlocking key matches a preset target screen interface decryption key and a determination that the voice information does not match the preset target voice information, control the terminal to enter only a second operating system (Chen: fig. 1; page 3; Step 104: Match the voice text with the preset voice content (i.e. a preset target keyword), and match the voiceprint information with the preset voiceprint information (i.e. a preset target voice information), if the voice text matching is successful and the voiceprint information fails to match, process to step 106 … Step 106: The mobile terminal unlocks and enter a guest mode (i.e. a second operating system); See also claim 4; See also page 1, abstract & claim 4)), and 
wherein a security level of the first operating system is higher than a security level of the second operating system (Chen: page 3, details of Example 1; normal mode (i.e. a first operating system) & guest mode (i.e. second operating system)).
Chen does not explicitly disclose wherein on a touch screen of the terminal and voice input by the user at a different location of the terminal.
However, in an analogous art, Walch discloses wherein on a touch screen of the terminal and voice input by the user at a different location of the terminal (Walch: fig. 15, A=Touch screen (Fingerprint/finger motion); E=Microphone (voice); par. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Walch with the method and system of Chen, wherein on a touch screen of the terminal and acquire a voice information input by the user at a different location of the terminal to provide users with means for the device improves facial recognition by combining data from smartphone-based sensors that incorporates off-the-shelf facial recognition technology and improves recognition results leading to better determination of identity in an efficient (Walch:  pars. 0002, 0036); 
The combination of Chen and Walch further discloses a mobile is in the locked mode when the screen interface unlocking key does not match the preset target screen interface decryption key and the voice information is not match with the preset target voice information as recited above but does not explicitly disclose 
wherein the output device is configured to: prompt the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key; output an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession.
However, in an analogous art, Demmitt discloses system and method for delivery of voicemails to handheld devices, wherein prompt the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment);
output an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment; par. 0069: If the voice does not match, the user is denied access and an alert is reported by a system embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Demmitt with the method and system of Chen and Walch wherein the output device is configured to: (Demmitt: abstract; pars. 0109; 0111). 
Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” CB104202486, 2014-12-10, pages 1-5) in view of Walch (“Walch,” US 2014/0341440, published Nov. 20, 2014), further in view of Demmitt et al. (“Demmitt,” US 2009/0141875, Pub. Date: Jun. 4, 2009), and Du Yaojiang et al. (“Du,” CN103885772, 2014-06-25, pages 1-9).
Regarding claim 2, the combination of Chen Walch, and Demmitt discloses the method according to claim 1, analyzing the voice information to generate voiceprint data, and matching the voiceprint data with preset voiceprint data; and determining that the voice information is matched with the preset target voice information when the voiceprint data is matched with the preset voiceprint data as described above.
Chen does not explicitly disclose matching the screen interface unlocking key input with the preset target screen interface decryption key.
(Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Du with the method and system of Chen Walch, and Demmitt for replacing a voice text mode of a first unlocking mode by the well-known fingerprint mode in order to increase the security level of a first locking mode is a touch unlocking mode.
Regarding claim 4, the combination of Chen, Walch, Demmitt, and Du discloses the method according to claim 2. The combination of Chen, Walch, Demmitt, and Du further discloses comprising: setting at least one of the preset  target screen interface decryption key, the preset voiceprint data, and the preset keywords according to received setting commands (Chen: fig. 1, page 3, details of Example 1; Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
Regarding claim 12, the combination of Chen, Walch, and Demmitt teaches the terminal according to claim 11. The combination of Chen, Walch, and Demmitt further teaches analyzing the voice information to generate voiceprint data, and match the voiceprint data with preset voiceprint data; and determining that the voice information is matched with the preset target voice information when the voiceprint data is matched with the preset voiceprint data as recited above.
Chen does not explicitly disclose matching the screen interface unlocking key input with the preset target screen interface decryption key; prompting the user to input screen interface unlocking key input; 
However, in an analogous art, Du discloses unlocking method and electronic device, wherein
prompting the user to input screen interface unlocking key input (Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
matching the screen interface unlocking key input with the preset target screen interface decryption key (Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Du with the method and system of Chen, Walch, and Demmitt for replacing a voice text mode of a first unlocking mode by the well-known fingerprint mode in order to increase the security level of a first locking mode is a touch unlocking mode.
Claims 6, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” CB104202486, 2014-12-10, pages 1-5) in view of Walch (“Walch,” US 2014/0341440, published Nov. 20, 2014) further in view of. Dabbiere (“Dabbiere,” US 2014/0096210, Pub. Date: Apr. 3, 2014), and Demmitt et al. (“Demmitt,” US 2009/0141875, Pub. Date: Jun. 4, 2009).
Regarding claim 6, claim 6 is directed to a device for screen interface unlocking for a terminal, the terminal comprising a first operating system and a second operating system, wherein a security level of the first operating system is higher than a security level of the second operating system associated with the method claimed in claim 1. The combination of Chen and Walch further discloses a mobile is in the locked mode when the screen interface unlocking key does not match the preset target screen interface decryption key and the voice information does not match the preset target voice information (Chen: page 3, step 104 & step 107; If the voice text and the voiceprint information are both failed to match, the mobile is still in the locked mode) but does not explicitly disclose send information to at least one related terminal.
(Dabbiere: par. 0088, turning on one or more GPS receivers of the device; transmitting a location of the device, such as to the compliance server 130 and/or one or more persons (such as any of the previously listed persons));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dabbiere with the method and system of Chen and Walch , wherein send information to at least one related terminal when the voice information does not match the preset target voice information to provide users with means for the access to the resource to be permitted is caused when the main and sub credential components are valid, so that the transmitting and/or storing raw identifying information is avoided and the application security can be ensured (Dabbiere: abstract, par. 0076).
The combination of Chen, Walch, and Dabbiere further discloses send information to at last one related terminal  when the screen interface unlocking key is not matched with the preset target screen interface decryption key and the voice information is not matched with the preset target voice information as recited above but does not explicitly disclose a prompting unit configured to prompt the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key; an alarming unit configured to output an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession.
However, in an analogous art, Demmitt discloses system and method for delivery of voicemails to handheld devices, wherein a prompting unit configured to prompt the (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment).
 an alarming unit configured to output an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession (Demmitt: par. 0072; If the password given does not match, the user is denied access and an alert is reported by a system embodiment; 0069: If the voice does not match, the user is denied access and an alert is reported by a system embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Demmitt with the method and system of Chen, Walch, and Dabbiere, wherein a prompting unit configured to prompt the user that unlocking fails when the screen interface unlocking key is not matched with the preset target screen interface decryption key and the voice information is not matched with the preset target voice information; and an alarming unit configured to output an alarm prompt when a number of failed to unlock the screen reaches a preset number in succession to provide users with means for the system facilitates sign ups of new users such that the users are allowed to enroll via handset device without the necessity of a computer, where data collection, interaction and notifications are done via the devices, thus completing the registration process without moving to complex device (Demmitt: abstract; pars. 0109; 0111). 
Regarding claim 21, the combination of Chen, Walch, Dabbier, and Demmitt, discloses the method according to claim 6.  Dabbiere further discloses wherein the (Dabbiere: par. 0088, turning on one or more GPS receivers of the device; transmitting a location of the device, such as to the compliance server 130 and/or one or more persons (such as any of the previously listed persons)). 
Regarding claim 24, the combination of Chen, Walch, and Demmitt discloses the method according to claim 1.  Chen and Walch do not explicitly disclose sending Global Position System (GPS) information to at least one related terminal when the screen interface unlocking key does not match the preset target screen interface decryption key or the voice information does not match the preset target voice information.
However, in an analogous art, Dabbiere discloses advanced authentication techniques, wherein sending Global Position System (GPS) information to at least one related terminal (Dabbiere: par. 0088, turning on one or more GPS receivers of the device; transmitting a location of the device, such as to the compliance server 130 and/or one or more persons (such as any of the previously listed persons));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dabbiere with the method and system of Chen, Walch, and Demmitt, wherein sending Global Position System (GPS) information to at least one related terminal when the screen interface unlocking key does not match the preset target screen interface decryption key or the voice information does not match the preset target voice information to provide users with means for the access to the resource to be permitted is caused when the main and sub credential components are valid, so that the transmitting and/or storing raw (Dabbiere: abstract, par. 0076).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” CB104202486, 2014-12-10, pages 1-5) in view of Walch (“Walch,” US 2014/0341440, published Nov. 20, 2014), further in view of Dabbiere (“Dabbiere,” US 2014/0096210, Pub. Date: Apr. 3, 2014), and Demmitt et al. (“Demmitt,” US 2009/0141875, Pub. Date: Jun. 4, 2009), and Du Yaojiang et al. (“Du,” CN103885772, 2014-06-25, pages 1-9).
Regarding claim 7, the combination of Chen, Walch, Dabbiere, and Demmitt, teaches the device according to claim 6.  The combination of  Chen, Walch, Dabbiere, and Demmitt further discloses an acquiring module configured to receive the screen interface unlocking key input by the user and acquire the voice information input by the user; analyze the voice information to generate voiceprint data, and matching the voiceprint data with preset voiceprint data a determining unit configured to determine that the voice information is matched with the preset target voice information when the voiceprint data is matched with the preset voiceprint data as describe above.
Chen does not explicitly disclose a matching unit configured to match the screen interface unlocking key input with the preset target screen interface decryption key; a first prompting module configured to prompt the user to input screen interface unlocking key input.
However, in an analogous art, Du discloses unlocking method and electronic device, wherein a first prompting module configured to prompt the user to input  (Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
a matching unit configured to match the screen  interface unlocking key input with the preset target screen interface decryption key (Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Du with the method and system of Chen, Walch, Dabbiere, and Demmitt for replacing a voice text mode of a first unlocking mode by the well-known fingerprint mode in order to increase the security level of a first locking mode is a touch unlocking mode.
Regarding claim 9, the combination of Chen, Walch, Dabbiere, and Demmitt, and Dabbiere teaches the device according to claim 7.  The combination of Chen, Walch, Dabbiere, and Demmitt further discloses a setting unit configured to set at least one of the preset target screen interface decryption key, or the preset voiceprint data according to received setting commands (Chen: fig. 1, page 3, details of Example 1; Du: page, 4, Referring to fig. 3, the process of the method provided in this embodiment is specifically as follows: Step 301: Detect a current level unlocking event, and determining whether the current level unlocking evet matches a preset corresponding level unlocking event… wherein the unlocking event includes an unlocking gesture, unlock password, unlock voiceprint, inlock fingerprint or unlock pattern …”).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen,” CB104202486, 2014-12-10, pages 1-5) in view of Walch (“Walch,” US 2014/0341440, published Nov. 20, 2014), further in view of Demmitt et al. (“Demmitt,” US 2009/0141875, Pub. Date: Jun. 4, 2009), and Dabbiere (“Dabbiere,” US 2014/0096210, Pub. Date: Apr. 3, 2014).
Regarding claim 22, the combination of Chen, Walch, and Demmitt discloses the terminal according to claim 15. Chen, Waclh, and Demmitt do not explicitly disclose wherein the output device is configured to send information to at least one related terminal.
However, in an analogous art, Dabbiere discloses advanced authentication techniques, wherein the output device is configured to send information to at least one related terminal (Dabbiere: par. 0088, turning on one or more GPS receivers of the device; transmitting a location of the device, such as to the compliance server 130 and/or one or more persons (such as any of the previously listed persons));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dabbiere with the method and system of Chen, Walch, and Demmitt, wherein the output device is configured to send information to at least one related terminal to provide users with (Dabbiere: abstract, par. 0076).
Regarding claim 23, the combination of Chen, Walch, Demmitt, and Dabbiere discloses the terminal according to claim 22.  Dabbiere further discloses wherein the information sent to the at least one related terminal comprises Global Position System (GPS) information (Dabbiere: par. 0088, turning on one or more GPS receivers of the device; transmitting a location of the device, such as to the compliance server 130 and/or one or more persons (such as any of the previously listed persons)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

February 4th, 2021 


/JAHANGIR KABIR/            Primary Examiner, Art Unit 2439